Citation Nr: 0022050	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  94-35 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation bilateral foot 
disability, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The veteran served on active duty from March 1960 to April 
1966.  In July 1999 the Board of Veterans' Appeals (Board) 
denied entitlement to service connection for post-traumatic 
stress disorder and for compensation under the provisions of 
38 U.S.C.A. § 1151 for an infected left hip replacement with 
resection arthroplasty and remanded the issue of entitlement 
to an increased evaluation for bilateral foot disability to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, for additional development.  The case was 
returned to the Board in May 2000.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
determination of the veteran's appeal has been obtained.

2.  The veteran's service-connected bilateral foot disability 
involved no more than severe pes planus, with no evidence of 
marked pronation or marked inward displacement and severe 
spasm of the tendo Achilles on manipulation. 

3. His current evaluation is greater than the maximum 
schedular rating for bilateral hallux valgus, hammer toes, or 
arthritis of the feet; his service-connected bilateral foot 
disability does not involve weak foot, claw foot, 
metatarsalgia, malunion or nonunion of the tarsal or 
metatarsal bones, or residuals of a foot injury.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
bilateral foot disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.14, 4.71a, Diagnostic Codes 5003, 5276, 5280, 5282 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for an evaluation in excess of 30 percent for bilateral 
foot disability is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  The Board is satisfied that all 
available evidence necessary for an equitable disposition of 
the veteran's claim has been obtained.

In accordance with 38 C.F.R. §§ 4.1, 4.2, (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability, except 
as noted below.  

March 1967 hospital records from Miami Valley Hospital 
indicate that the veteran apparently underwent bilateral 
resection of the second, third, and fourth metatarsal heads 
with fusion of the toes, a bilateral bunionectomy, and 
resection of the fifth metatarsal head on the left foot.

The veteran was hospitalized at Kettering Memorial Hospital 
in November 1967 with flat feet, severe calluses on the 
metatarsal heads, and partial bilateral hallux rigidus.  
Examination revealed moderate restriction of motion at the 
base of the big toe and mild residual hallux valgus.  He 
underwent resection of the second, third, and fourth 
metatarsal heads and arthroplasty of the first 
metatarsophalangeal joint bilaterally.  

On VA examination in July 1969, bilateral foot movements were 
noted to be limited.  The pertinent diagnosis was surgical 
removal of the second, third, and fourth metatarsal heads of 
both feet and arthroplasty of the first metatarsophalangeal 
joint of both feet.

A September 1969 rating decision granted service connection 
for bilateral foot disability characterized as bilateral foot 
deformities, postoperative.  A 30 percent evaluation was 
assigned, effective April 1, 1969.

VA hospital records for June and July 1971 reveal that the 
veteran was admitted with right foot pain that had gotten 
worse over the prior year.  He underwent a bunionectomy of 
the right big toe.

The description of the veteran's service-connected bilateral 
foot disability was changed to status post bunionectomy, 
right, for foot deformities, bilateral, in a rating decision 
dated in December 1971.  The description was changed to 
status post right bunionectomy with bilateral degenerative 
changes in a rating decision dated in August 1993.

On VA examination in June 1993, the veteran said that he 
could hardly walk because of foot pain.  Physical examination 
revealed that the veteran appeared to be in pain when he 
walked.  There were prominence of the bases of all proximal 
metatarsals and the heads of the tarsal bones, bilateral 
hallux valgus deformity, tender calluses, and moderate 
"flabbing" of the longitudinal arch with a mild degree of 
pronation on the right.  The left arch was considered normal.  
The diagnoses were bilateral hallux valgus deformity, 
residuals of a bunionectomy, bilateral residuals of surgery 
for hammer-toe deformity, painful calluses of both feet, and 
pes planus of the right foot.  X-rays of the right foot in 
June 1993 revealed minimal degenerative changes at the first 
metatarsophalangeal joint with previous bunionectomy, 
deformity of the heads of the first through fourth metatarsal 
bones, and bony fusion of the second through fifth toes; X-
rays of the left foot showed changes similar to the right 
foot with severe degenerative changes of the second toe.

VA outpatient records from November 1993 to January 1994 
reveal complaints of pain in both feet and legs.

On VA orthopedic examination in January 1994, the veteran 
complained of pain in both hips and of painful calluses on 
his feet.  It was noted that the veteran was to have 
bilateral total hip replacement in the future.  Physical 
examination revealed that the veteran used a cane to walk 
because of foot pain.  He walked very slowly with somewhat 
hesitant steps.  There were tender scars on the dorsum of 
each foot with bony irregularities beneath the scars.  There 
was a bilateral hallux valgus deformity and very tender 
calluses on the soles of both feet.  The diagnoses included 
status post surgery on both feet with painful scars and 
painful calluses; hallux valgus deformity, bilateral; and pes 
planus, bilateral, moderate.

The veteran testified at a personal hearing at the RO in June 
1994 that his feet never stopped hurting, with the pain 
moderate to severe; that he has calluses and bunions; and 
that he sometimes cannot even walk because of the foot pain.

An October 1995 Aid and Attendance/Housebound examination 
report reveals that the veteran could not use his left lower 
extremity secondary to septic arthroplasty.  Muscle strength 
was 0/5 in the left lower extremity and 4/5 in the right 
lower extremity.  He used a wheelchair to ambulate.  The 
diagnosis was avascular necrosis of the hips, currently 
getting antibiotics for septic left hip joint with removal of 
prosthetic.

VA X-rays of the feet in January 1996 revealed aggressive 
osteoporosis, with possible reflex sympathetic dystrophy 
syndrome.  Diffuse bone demineralization and joint space 
narrowing were noted on a VA X-ray study of the feet in May 
1997.

The veteran was hospitalized in February 1996 with a painful 
left foot.  It was noted that he had had two total left hip 
replacements and had been resected secondary to joint sepsis.  
The veteran underwent a lower extremity angiogram with 
infusion of Urokinase and stent placement.  The diagnoses 
were peripheral vascular disease, status post stent placed to 
left lower extremity arteries, hypertension, and degenerative 
joint disease.

It was noted in VA hospital records dated in May 1997 that 
there was a superficial crusted ulcer of the right foot, 
which appeared to be early dry gangrene.  VA hospital records 
reveal that the veteran, who had a long-standing history of 
intravenous drug abuse, underwent a left below-the-knee 
amputation in December 1997, due to non-healing peripheral 
vascular disease secondary to drug abuse; he had a left 
above-the-knee amputation in March 1998.  The veteran 
underwent a right above-the-knee amputation at a VA hospital 
in November 1999 due to wet gangrene of the right lower 
extremity.  

Although the veteran testified at a personal hearing at the 
RO in June 1998, his testimony was on other issues and did 
not concern the issue currently on appeal.

In determining an appropriate evaluation for disability, VA 
applies a schedule of ratings which is based on reduced 
earning capacity in civil occupations due to specific 
injuries or combination of injuries. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating, otherwise the lower rating is assigned.  38 
C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (1999).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation is 
assigned when there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations; a 10 percent 
evaluation is assigned with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  Note 
(1): the 20 percent and 10 percent ratings based on X-ray 
findings will not be combined with ratings based on 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  

For the purpose of rating disability from arthritis, multiple 
involvement of the interphalangeal, metatarsal and tarsal 
joints of the lower extremities are considered groups of 
minor joints.  38 C.F.R. § 4.45(f) (1999).

A 30 percent evaluation is assigned for severe, bilateral, 
acquired pes planus with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, an indication of swelling on use, and 
characteristic callosities; a 50 percent evaluation is 
warranted for pronounced, bilateral, acquired pes planus with 
marked pronation, extreme tenderness of the plantar surfaces 
of the feet, and marked inward displacement and severe spasm 
of the tendo Achilles on manipulation, not improved by 
orthopedic shoes or appliances.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276.

Bilateral weak foot, a symptomatic condition secondary to 
many constitutional conditions, characterized by atrophy of 
the musculature, disturbed circulation, and weakness, is to 
be rated for the underlying condition, with a minimum rating 
of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5277 
(1999).

A 30 percent evaluation is assigned for bilateral, acquired 
claw foot (pes cavus) when all toes tend to dorsiflexion, 
there is limitation of dorsiflexion at the ankle to the right 
angle, shortened plantar fascia, and marked tenderness under 
the metatarsal heads; a 50 percent evaluation is warranted 
for bilateral, acquired claw foot with symptomatology of 
marked contraction of plantar fascia with dropped forefoot, 
all toes hammer toes, very painful callosities, and marked 
varus deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5278 
(1999).

A 10 percent evaluation is assigned for metatarsalgia, 
anterior (Morton's disease), unilateral, or bilateral.  
38 C.F.R. § 4.71a, Diagnostic Code 5279 (1999).  A 10 percent 
evaluation is assigned for unilateral hallux valgus when 
there has been resection of the metatarsal head or when it is 
severe, if equivalent to amputation of the great toe.  
38 C.F.R. § 4.71a, Diagnostic Code 5280.  Hallux rigidus, 
unilateral, severe, is to be rated as hallux valgus, severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5281 (1999).  A 10 percent 
evaluation is assigned for hammer toe involving all toes, 
unilateral, without claw foot.  38 C.F.R. § 4.71a, Diagnostic 
Code 5282.  Malunion or nonunion of the tarsal or metatarsal 
bones is assigned a 10 percent evaluation if moderate, a 20 
percent evaluation if moderately severe, and a 30 percent 
evaluation if severe.  38 C.F.R. § 4.71a, Diagnostic Code 
5283 (1999).

Pursuant to Diagnostic Code 5284, other foot injuries warrant 
a 10 percent evaluation if moderate, a 20 percent evaluation 
if moderately severe or a 30 percent evaluation if severe.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of the disability in order to make an 
accurate evaluation, regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55, (1994).

The veteran's service-connected bilateral foot disability 
does include degenerative changes of the toes.  There is no 
diagnostic code for limitation of motion of the toes.  
However, Diagnostic Code 5003 provides a 10 percent rating 
for X-ray evidence of involvement of 2 or more minor joint 
groups and a 20 percent rating for X-ray evidence of 
involvement of 2 or more minor joint groups with occasional 
incapacitating exacerbations.  Arthritis of the toes is 
considered a minor joint group.  Consequently, since there is 
involvement of only one minor joint group, a higher 
evaluation is not warranted for the veteran's bilateral foot 
disability based on Diagnostic Code 5003.

Since there is no evidence that the veteran's service-
connected bilateral foot disability involves atrophy of the 
musculature or disturbed circulation, Diagnostic Code 5277 is 
not for application.  Similarly, because the veteran's 
service-connected bilateral foot disability does not involve 
acquired claw foot, metatarsalgia, or malunion or nonunion of 
the tarsal or metatarsal bones, Diagnostic Codes 5278, 5279, 
and 5283 are not applicable.  Separately rating each foot 
under Diagnostic Code 5280, 5281, or 5282 for hallux valgus, 
hallux rigidus, or hammer toes would not be to the veteran's 
advantage since the resulting combined rating would be 20 
percent.

With respect to whether a higher evaluation is warranted 
under Diagnostic Code 5276, the Board notes that the veteran 
has had recent above-the-knee amputations due to nonservice-
connected causes.  However, when examined by VA in June 1993, 
the veteran had hallux valgus deformity, tender calluses with 
moderate "flabbing" of the longitudinal arch and mild 
pronation on the right; the left arch was considered normal.  
Pes planus was considered moderate when the veteran was 
examined by VA in January 1994.  The clinical evidence does 
not show bilateral marked pronation or marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation.  Consequently, the Board finds that the 
disability picture did not more nearly approximate pronounced 
than severe pes planus.  Therefore, a higher evaluation is 
not warranted under Diagnostic Code 5276.  38 C.F.R. § 4.7.

As noted above, residuals of a foot injury that result in at 
least moderate impairment are assigned a compensable rating, 
with the percentage dependent on the severity of the 
impairment.  Were the veteran's bilateral foot disability 
rated under this code, it would involve a separate rating for 
each foot, depending on the severity of the residual 
impairment caused by the injury.  However, the evidence 
demonstrates that the veteran's bilateral foot disability 
involved pes planus with bunions, hammer toes, and hallux 
valgus; the disability was not due to a foot injury.  
Consequently, since there are rating codes that specifically 
apply to these disorders and the service-connected disability 
does not involve injury, it would be inappropriate to rate 
the veteran's service-connected bilateral foot disability by 
analogy to a foot injury under Diagnostic Code 5284.  

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (1999) concerning functional loss due to pain, 
weakness, fatigability and incoordination.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, functional 
impairment caused by pain is specifically contemplated by the 
diagnostic code relating to pes planus.  Additionally, the 
joints involved in the service-connected disability are 
limited to those of the toes.  As explained previously, if 
the disability were rated on the basis of limitation of 
motion of the toes, the combined evaluation for the feet 
would be 20 percent.  Therefore, with consideration of all 
pertinent disability factors, the Board must never the less 
conclude that a higher schedular evaluation is not warranted 
for the veteran's service-connected bilateral foot 
disability.  

The percentage ratings set forth in the VA Schedule for 
Rating Disabilities contemplate impairment in a veteran's 
ability to work.  Where the disability presents an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or with 
frequent periods of hospitalization which would render 
impractical the application of the regular schedular 
standards extra-schedular consideration is warranted.  38 
C.F.R. § 3.321(b)(1).  The record demonstrates that the 
veteran's has not required hospitalization for the service-
connected disability in recent years and that the 
manifestations of the service-connected disability are 
contemplated under the schedular criteria.  In sum, there is 
no indication that the average industrial impairment 
resulting from the service-connected disability would be in 
excess of that contemplated by the assigned evaluation.  
Accordingly, referral of this case to the Director of VA 
Compensation and Pension Service for an extra-schedular 
consideration under 38 C.F.R. § 3.321 is not warranted.







ORDER

Entitlement to an evaluation in excess of 30 percent for 
bilateral foot disability is denied.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

 
- 11 -


- 1 -


